Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 1 of 29

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

WARD DEAN,

Plaintiff,

Case No, 3119 yA 3UEZNCK Za

Vv.

UNITED STATES OF AMERICA,

Defendant.

COMPLAINT FOR DAMAGES CAUSED BY
UNAUTHORIZED IRS TAX COLLECTION ACTIVITIES

Plaintiff Ward Dean is a Social Security beneficiary who never
receives benefits. Each month, Internal Revenue Service employees have
seized his benefits and applied them to his purported tax debts. But those
tax debts had a 10-year collection period that expired two years ago. At
that time, the IRS (1) expunged the underlying liabilities, (2) extinguished
the related assessments, and (3) released the associated tax liens. Yet other
IRS employees continue to collect on those non-existent tax debts.

STLED USDC FLED PN
AUG 25 719 eeS5

 
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 2 of 29

The on-going seizures of Dean’s monthly Social Security benefits are
unlawful and damaging. Dean therefore sues to recover his damages.
I. PRELIMINARY STATEMENT
1. The Court must decide whether defendant United States of
America is liable to Plaintiff Dean, under 26 U.S.C. §§ 7433(a) and (b), for
$64,818.00. Dean would be entitled to recover that sum if the Court finds
that he suffered actual and direct economic damages from certain IRS
employees’ unauthorized collection activities.
2, Dean will show the Court that—
(a) those IRS employees have seized his entire Social Security
benefit payment each month for the past two years;
(b) those IRS employees applied his benefit payments to tax
debts with a 10-year tax collection period that expired two years ago; and
(c) the IRS concedes that those tax debts, their recorded
assessments, and their statutory tax liens, had been respectively expunged,

extinguished, and released, also two years ago.
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 3 of 29

3. The United States will not challenge Dean’s factual showings; it
will dispute their legal effect. Defendant will claim that the IRS has the
legal power to seize Social Security benefits forever. That’s troubling.

II. JURISDICTION AND VENUE

4, Plaintiff Dean brings his complaint under 26 U.S.C. § 7433(a), in
which statute Congress waived the United States’ sovereign immunity
from suit.

5. This Court has subject matter jurisdiction over this civil action
under 28 U.S.C. §§ 1331 and 1340.

6. Plaintiff Dean exhausted administrative remedy with his
submission on August 12, 2019, to the proper IRS office, of his Notice of
Administrative Claim Under LR.C. § 7433(d) and C.F.R. § 301-7433-1(e).

a.  Dean’s Administrative claim provided the IRS with all

information required under C.F.R. §§ 7433-1(e)(2)(i — v).
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 4 of 29

b. This complaint is timely under the provisions of C.F.R. §
301.7433-1(d)(2) as Dean’s Administrative Claim was filed within the last
six months of the period of limitations described in C.F.R. § 301.7433-1(g).

7. Venue is proper in this Court, under 28 U.S.C. § 1391(b)(2),
because a substantial part of the events giving rise to the claim occurred in
the Northern District of Florida.

It. PARTIES

8. Plaintiff, Ward Dean, is an individual whose address is 6708
Piantation Road, Ste C-1, Pensacola, Florida, 32504.

9, Defendant is the United States of America. On information
and belief, Defendant's counsel, the U.S. Department of Justice, has its
offices located in this district at 21 East Garden Street, Suite 400, Pensacola,
Florida.

10. Defendant's agent, the Commissioner of Internal Revenue,
maintains his Area Director's office in this district at 7180 N. 9th Avenue,

Pensacola, FL 32504.
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 5 of 29

IV. INDIVIDUAL IRS EMPLOYEES WHOSE
TAX COLLECTION ACTIVITIES ARE AT ISSUE

10. Defendant's agents, the individual IRS employees whose tax
collection activities caused this action are:

a. IRS Revenue Officer Catherine Sands. The name
Catherine Sands is an IRS pseudonym. Plaintiff does not know her
legal name, but her Employee ID number is 59-08390. Her last known
address is 7189 N. 9th Avenue, Pensacola, FL 32504. Ms. Sands was
the primary IRS collections officer involved in the collection of
Plaintiff's 1997 through 2005 liabilities. Her pseudonymous signature
appears on the June 27, 2013 Notice of Levy sent to the Social Security
Administration.

b. IRS employees R.A. Mitchell and C. Nichols. C.
Nichols is an IRS pseudonym. R.A. Mitchell’s signature appears on
the Notice of Lien filed on September 19, 2007. Mitchell signs that

notice “for” IRS employee “C. Nichols” who is identified as a
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 6 of 29

“revenue officer.” Plaintiff does not have either Mitchell’s nor
Nichols’ Employee [D number or contact information, other than the
phone number that appears on the 2007 notice for Nichols, 850-430-
1110, ext 1110.

c. The IRS employee who signed the August 23, 2017
Certificate of Release of Lien. Name and Employee ID unknown,
except for an illegible signature and title “Operations Manager,
Central Lien Operation” that appear on the Certificate. The name
could be “Joan Flash,” or “Jean Flach,” or something similar.

d. IRS Employees Unknown to Plaintiff. Those IRS
employees who, unknown to Mr. Dean, assisted in seizing Plaintiffs

Social Security benefits within the last two years.

HULL ELT
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 7 of 29

IV. STATEMENT OF FACTS
A. ASSESSMENT
11. Following assessments made on September 3, 2007 Ward Dean
owed the United States substantial federal income tax and additions to tax
for the years 1997 through 2005.
12. On September 3, 2007, the IRS—
(a) assessed tax liabilities against Dean for each of those years,
(b} notified Dean that—
(i) each tax liability had been assessed, and that
(ii) a statutory lien had attached to all his property, and
rights to property, up to the amount of each assessed tax liability,
(c) demanded that he pay each assessed liability within 10
days, and
(d) warned him that the IRS would take enforced collection
action against his property, and his rights to property, if Dean did not

timely pay those assessed liabilities.
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 8 of 29

B. NOTICE OF FEDERAL TAX LIEN
13. True to its word, the IRS filed a Notice of Federal Tax Lien to
secure payment of Dean’s 1997 through 2005 tax liabilities. The Clerk of
the Court for Escambia County (Florida) recorded that Notice of Federal
Tax Lien on September 19, 2007.
14. The IRS filed the Notice of Federal Tax Lien on its Form 668(Y)
(c), which was signed by IRS employee R.A. Mitchell “for” IRS Revenue
Officer “C. Nichols.”
15. The IRS’s Notice of Federal Tax Lien notified the public that—
(a) Dean owed the United States substantial sums for the years
1997 through 2005 in federal income taxes and related amounts;
(b) the IRS had assessed those tax liabilities on September 3,

2007; and
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 9 of 29

(c) if the IRS did not refile its Notice Federal Tax Lien on or
before October 3, 2017, then the Notice itself would legally “operate as a
certificate of [lien] release.”

16. Inthe next six years, Dean made payments, from his Social
Security benefits and from other sources, on one or more of his tax
liabilities. But he could not satisfy either of them.

C. NOTICE OF LEVY

17. For that reason, in June 2013, the IRS took its next enforced
collection action against Dean. This time, IRS Revenue Officer Catherine
Sands served the Social Security Administration with an IRS Notice of
Levy. That Notice of Levy purported to, and did in fact, seize Dean’s July
2013 Social Security benefit payment—all of it—and his entire Social
Security benefit payment for each month thereafter.

18. Come September 2017, the IRS’s Notice of Levy remained in

effect against Dean’s monthly Social Security benefit payment. At that
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 Page 10 of 29

point, Dean noticed that the IRS was acting differently toward him, and for
good reason.
D. EXPIRATION OF THE COLLECTION STATUTE OF LIMITATIONS

19. On September 3, 2017, the 10-year statutory period that the IRS
had to collect Dean’s 1997 through 2005 tax liabilities expired.

20. The IRS knew that September 3, 2017, represented what it calls
the Collection Statute Expiration Date (CSED) for Dean’s tax liabilities. To
~ anticipate that date, the IRS took three legal actions. First, it expunged
Dean’s tax liabilities from its records. Second, it extinguished its recorded
tax assessments from the IRS’s accounts receivable. Third, it released the
associated tax liens that the United States held against Dean’s property and
property rights.

21. The IRS announced all three of its legal actions in a Certificate
of Release of Lien dated August 23, 2017. The IRS sent that Certificate for
filing to the Clerk of the Court for Escambia County (Florida), the same

state office in which the IRS had filed its related Notice of Federal Tax Lien.

10
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 11 of 29

22. To Dean and the IRS the September 3, 2017 Collection Statute
Expiration Date was significant. It caused the IRS to concede that he did
not have any unpaid tax liabilities, to acknowledge that its tax assessments
against him were no longer collectible, and to announce that the United
States no longer had a lien against his property and property rights. At
last, Dean had a federal tax fresh start.

E. THEIRS LEVY CONTINUES PAST THE CSED

23. Almost. Publicly, the IRS had announced that Dean had no
liability, nor an assessment, nor a lien, on which it could lawfully collect a
tax. Privately, the IRS continued to seize his Social Security benefit
payments after September 3, 2017. Every month. Every payment. Every
dollar.

24. Dean’s right of action therefore accrued on September 3, 2017,
the date that the statutory 10-year period for the IRS to collect his 1997

through 2005 tax liabilities expired.

11
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 12 of 29

E. ACTIONS THAT WOULD TOLL OR EXTEND THE CSED

25. Dean has not taken any action that would have legally
extended that statutory 10-year tax collection period beyond September 3,
2017.

26, Dean has taken no action that would have legally tolled the
statutory 10-year tax collection period or extended it beyond September 3,
2017.

27. The United States did not bring a tax collection suit against
Dean to collect his 1997 through 2005 tax liabilities before September 3,
2017.

28, Dean is compliant with all his post-2005 federal income tax
filing and payment obligations.

G. MITIGATION OF DAMAGES
29. In the last two years, Plaintiff knew of no action—other than a

bankruptcy petition— that he could have taken to mitigate the damages

12
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 13 of 29

that he suffered from the IRS’s monthly seizures of his Social Security
benefit payments.

30. Dean did not file a bankruptcy petition in the last two years.
H. ASSESSMENT AND NOTICE IRREGULARITIES

31. Since September 3, 2017, the IRS has seized Dean’s monthly
Social Security benefit payment and applied it to tax year 1997 “interest”
charges.

32. In each month since September 3, 2017, generally, the IRS will
purport to assess a 1997 “interest” charge against Dean in the exact amount
of his soon-to-be seized Social Security benefit payment.

33. In each month since September 3, 2017, alternatively, the IRS
will purport to assess Dean’s seized Social Security benefit payment as if it
was a tax year 1997 “interest” charge.

34. The “interest” charges, each purportedly assessed in

anticipation of, and in the exact amount of each of the IRS’s post-September

13
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 14 of 29

3, 2017 seizures were not embraced within totals shown on the June 2013
Notice of Levy.

35. The IRS purportedly assessed and actually collected the tax
year 1997 interest amounts from Dean without ever sending or giving him
a statutory notice and demand for their payment.

I. ACTUAL DIRECT ECONOMIC DAMAGES

36. Onand after September 3, 2017, the above named and
described IRS employees engaged in reckless, or intentional, or negligent,
tax collection activities against Dean. They thereby caused him to suffer the
following actual and direct economic damages:

(a) In Calendar Year 2017

After September 3, 2017, the IRS seized Dean’s entire Social
Security benefit payment, in the amount of $2,732.50, for the months of

September, October, November, and December 2017.
Total Calendar Year 2017 Damages = $10,930.
(b) In Calendar Year 2018

The IRS seized Dean’s entire Social Security benefit payment, in

the amount of $2,630, for each of the twelve months in 2018.

14
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 Page 15 of 29

Total Calendar Year 2018 Damages = $31,560.

(c) In Calendar Year 2019
The IRS seized Dean’s entire Social Security benefit payment, in
the amount of $2,791, for each of the first 8 months in 2019.

Total Calendar Year 2019 Damages = $22,328.

32. Dean, therefore, suffered total actual and direct economic

damages in the amount of $64,818. He claims that amount in this action.
J. EXHAUSTION OF ADMINISTRATIVE REMEDY

33. Mr. Dean sent a Notice of Administrative Claim Under LR.C. §
7433 and C.F.R. § 301-7433-1(e) stating issues identical to those in this
Complaint, on August 12, 2019, to both the North Florida Area Director’s
Office, per the regulation, and to the IRS Advisory Group for North Florida
per IRS Publication 4235.

34. Mr. Dean has receipts showing delivery of the claim to both

offices on August 13 and 14, 2019 respectively.

15
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 Page 16 of 29

35. Plaintiff's claims complied with C.F.R. § 7433-1(e) by providing
accurate contact information for him, his social security number, facts,
grounds, and documentation for his claim, and the dollar amount of his
claim, including a protective claim for payments that would occur up until
the statute of limitation date for the claim. The claim was properly signed.

36. Because Plaintiff's administrative claim was made during the
last six months of the two year period allowed by C.F.R. § 301.7433-1(g) this
Complaint is being filed under the terms of C.F.R. § 301.7433-1(d)}(2), which
allows the filing of a district court action at any time after filing the
administrative claim and before the expiration of the two year statute of
limitations even if no determination has been made on the administrative
claim before the action is filed.

37. As of this writing Dean has not received a decision on his
administrative claim, but under the statute he has exhausted his

administrative remedies sufficiently to allow this action to proceed.

16
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 Page 17 of 29

COUNTI
Reckless, Intentional, or Negligent, Disregard.
Of 26 U.S.C. § 6502(a) and 26 C.E.R. § 301.6502-1(a)
(26 U.S.C. § 7433(a))

38. Dean realleges and incorporates by this reference the
allegations set forth in paragraphs 1 through 37, above.

39. The IRS employees both identified and described above took
tax collection activities against Dean that were reckless, or intentional, or in
negligent disregard of 26 U.S.C. § 6502(a) and 26 C.F.R. § 301.6502-1{a).
Specifically, those IRS employees maintained the June 27, 2013 Notice of
Levy against Dean’s Social Security benefit payments for each month after
September 3, 2017, until this month. Those IRS employees so acted
although each knew, or each should have known, that:

(a) the 10-year statutory and regulatory period to collect those

liabilities had expired on September 3, 2017, and

17
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 18 of 29

(b) both 26 U.S.C. § 6502(a) and 26 C.F.R. § 301.6502-1(a) barred
collection of any 1997 through 2005 income tax liabilities from Dean's
Social Security benefit payment at any time after September 3, 2017.

40. The IRS employees identified and described herein
revealed their actual and constructive knowledge that 26 U.S.C. §
6502(a) and 26 C.F.R. § 301.6502-1(a) barred them from collecting
Dean's 1997 through 2005 income tax liabilities from his Social
Security benefit payments when they on August 23, 2017—

(a) expunged those tax liabilities from the IRS’s records;

(b) extinguished the related tax assessments from the
IRS’s accounts receivable; and

(c) released the associated United States’ liens on Dean’s
property and property rights.

41. Despite their actual and constructive knowledge of what 26

U.S.C. § 6502(a) and 26 C.F.R. § 301.6502-1(a) required them to do, the IRS

18
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 Page 19 of 29

employees identified and described herein did not cease their levy against
Dean’s Sociai Security benefit payments.

42. Instead, those IRS employees chose to maintain the IRS’s Notice
of Levy and thereby caused monthly, successive, unlawful seizures of
Dean’s Social Security eenefit payments.

43. Those IRS employees knew, or should have known, that after
September 3, 2017, no internal revenue law or regulation authorized them
to subject Dean’s Social Security benefit payments to an indefinite,
perpetual, or interminable levy or seizure.

44. The collection actions that the IRS employees identified
and described above took against Dean’s Social Security benefit payments
were in reckless, intentional, or negligent disregard of both 26
U.S.C. 6502(a) and 26 C.F.R. § 301.6502-1(a). Dean suffered damages from
those unauthorized collection activities, in the amount

of $64,818 to which he is entitled to recovery under LR.C. § 7433.

19
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 Page 20 of 29

COUNT II

Reckless, Intentional, or Negligent, Disregard
Of 26 U.S.C. § 6331(a) and 26 C.E.R. § 301.6331-1(a)(1)
(26 U.S.C. § 7433(a))

45. Dean realleges and incorporates by this reference the
allegations set forth in paragraphs 1 through 44, above.

46. The IRS employees both identified and described above took
tax collection actions against Dean that were reckless, or intentional, or in
negligent disregard of 26 U.S.C. § 6331(a) and 26 C.F.R. § 301.6331-1(a){1).
Specifically, those IRS employees maintained the June 27, 2013 Notice of
Levy against Dean’s Social Security benefit payments for each month after
September 3, 2017, until this month. Those IRS employees did so even
though each knew, or each should have known, that:

(a) the 10-year statutory and regulatory period to collect those
liabilities had expired on September 3, 2017;

(b) neither 26 U.S.C. § 6331(a) nor 26 C.F.R. § 301.6331-1(a)(1)

authorized them to maintain the IRS’s Notice of Levy in force and effect

20
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 21 of 29

against Dean’s monthly Social Security benefit payment past September 3,
2017 or to maintain a continuous levy; and

(c) Dean did not either neglect or refuse to pay the purported
assessment of 1997 “interest” against which they applied Dean’s seized
monthly Social Security payment.

47, Those IRS employees knew, or should have known, that after
September 3, 2017, no internal revenue law or regulation authorized them
to subject Dean’s Social Security benefit payment to a continuous,
indefinite, perpetual, or interminable, levy or seizure.

48. Despite their actual and constructive knowledge of what

26 U.S.C. § 6331{a) and 26 C.F.R. § 301.6331-1(a)(1)) required of them,
the IRS employees identified and described herein did not cease their
unauthorized collection activities against Dean’s Social Security

benefit payments.
49, Instead, those IRS employees chose to maintain the IRS’s
Notice of Levy and thereby caused monthly, successive, unlawful

seizures of Dean’s Social Security benefit payments.

21
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 22 of 29

50. The collection activities that the IRS employees identified
and described herein took against Dean’s Social Security benefit

payments were in reckless, intentional, or negligent, disregard of
both 26 U.S.C. § 6331(a) and 26 C.F.R. § 301.6331-1(a)(1). Dean

suffered damages from those unauthorized collection activities, in the

amount of $64,818 which he is entitled to recover under LR.C. § 7433.
COUNT III

Reckless, Intentional, or Negligent, Disregard
of 26 U.S.C. §§ 6601(e), (g) and 26 C.F.R. § 301.6601-1(a) and (£)
(26 U.S.C. § 7433(a))
51. Dean realleges and incorporates by this reference the allega-

tions set forth in paragraphs 1 through 50, above.

52. The IRS employees both identified and described above took
tax collection activities against Dean that were reckless, or intentional, or in
negligent disregard of 26 U.S.C. §§ 6601(e), (g) and 26 C.F.R. § 301.6601-1(£).

53. The IRS employees identified and described herein did not

assess and collect tax year 1997 “interest” amounts in the same manner as

they assessed and collected the underlying federal income tax liability.

22
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 23 of 29

54, No internal revenue law or regulation authorized those IRS
employees to assess tax year 1997 “interest” amounts, after September 3,
2017, in aid of its tax collection activities taken against Dean.

55. Those IRS employees knew, or should have known, that with
respect to any tax year 1997 interest amounts, 26 U.S.C. § 6601(g)
provided:

“Interest prescribed under this section on any tax may be assessed

and collected at any time during the period within which the tax to

which such interest relates may be collected.”

56. Those IRS employees knew, or they should have known, that
with respect to any tax year 1997 interest amounts, 26 C.F.R. § 301.6601-1(f}
counseled:

“Interest on a tax may be assessed and collected at any time within

the period of limitation on collection after assessment of the tax to

which it relates. For rules relating to the period of limitation on

collection after assessment, see section 6502.”

57. And finally, under 26 C.F.R. § 301.6601-1(a) interest may only

be calculated against “unpaid amount[s] of tax”.

23
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 24 of 29

58. The IRS employees identified and described herein knew or should
have known, that after September 3, 2017 there were no unpaid amounts of
tax for Plaintiff's tax year 1997. They nevertheless, in reckless, deliberate, or
negligent disregard of C.F.R. § 301.6601-1(a) continued to calculate,
allegedly assess, and post to Dean’s 1997 income tax account monthly
interest charges in amounts that anticipated the exact Social Security
benefit levy payments.

59. These employees’ disregard of I-R.C. § 6601 provisions and
regulations has harmed Plaintiff in the amount of $68,818, to which he is
entitled to recovery under LR.C. § 7433.

COUNT IV
Reckless, Intentional, or Negligent, Disregard
Of 26 U.S.C. § 6303(a) and 26 C.E.R. § 301.6303-1(a)
(26 U.S.C. § 7433(a))

60. Dean realleges and incorporates by this reference the

allegations set forth in paragraphs 1 through 59, above.

24
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 Page 25 of 29

61. The IRS employees both identified and described above took
tax collection activities against Dean that were reckless, or intentional, or in
negligent disregard of 26 U.S.C. §§ 6303(a), and 26 C.F.R. § 301.6303-1(a).

62. The IRS employees identified and described herein failed to
send Dean a statutory notice and demand for payment of the purportedly
assessed tax year 1997 “interest” amounts that were calculated and posted
to his account each month after the CSED of September 3, 2017.

63. Yet those IRS employees knew, or should have known, that
three statutes required them to send Dean a statutory notice and demand
before it could collect from him any tax year 1997 “interest” amount —

(a) 26 U.S.C. § 6303{a);
(b) 26 U.S.C. § 6331(a); and
(c) 26 U.S.C. § 6601(e)(1).

64. Those IRS employees also knew, or should have

known, that three Treasury regulations required them to send Deana

statutory notice and demand before it could collect from him any tax year

25
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 ‘Page 26 of 29

1997 “interest” amount—
(a) 26 C.F.R. § 301.6303-1{a)
(b) 26 C.F.R. § 301.6331-1(a)(1); and
(c) 26 C.F.R. § 301.6601-1(f).

65. These employees’ reckless, deliberate, or negligent disregard of
statutes and regulations specified above requiring notice and demand
before collection actions may ensue has harmed Plaintiff in the amount of
$68,818, to which he is entitled to recovery under LR.C. g 7433.

HALLETT ATT LT TET
HLTH
HAHAHAHA

26
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 Page 27 of 29

PRAYER FOR RELIEF

On and after September 3, 2017, in each month for the nearly two
years that followed, certain IRS employees have seized Dean’s
Social Security benefit payments to satisfy tax liabilities that are
legally uncollectible, unassessed, unsecured, and non-existent.

Those IRS employees’ collection activities against Dean caused him to
suffer substantial actual and direct economic damages.

WHEREFORE, Plaintiff Ward Dean respectfully prays for the
following relief:

1. a finding that each IRS employee identified and described
herein recklessly, or intentionally, or negligently, violated the statutes and
regulations that underlie Counts I, I, I, and IV, of this complaint;

2. aconclusion that, under 26 U.S.C. § 7433(a), Dean is entitled to
recover from the United States of America his direct, actual, economic
damages caused by its IRS employees’ unauthorized tax collection

activities taken against his monthly Social Security benefit payments;

27
Case 3:19-cv-03362-MCR-EMT Document1 Filed 08/29/19 Page 28 of 29

3.  ajudgment, under 26 U.S.C. § 7433(b), against the United States
of America, in in the amount of $64,810; plus, (a) the costs of bringing this
action and (b} statutory interest from September 3, 2017, until the judgment
is satisfied; and

4, _ all other relief to which Dean is entitled and which the Court

deems just and appropriate.

Respectfully submitted this 29" day of August, 2019

 

Ward Dean, Plaintiff pro se
6708 Plantation Road, Ste C-1

Pensacola, Florida 32504
Phone 850-293-0278
E-mail: warddeanmd@protonmail.com

28
Case 3:19-cv-03362-MCR-EMT Document 1 Filed 08/29/19 Page 29 of 29

Certificate of Service

OO
I certify that on this “~ (- day of August, 2019, I sent via certified mail a copy of

the above-styled Complaint for Damages to:

 

U.S. Department of Justice
Office of Attorney General
ATTN: Civil Process Clerk
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

United States of America

c/o Lawrence Keefe, United States Attorney
Northern District of Florida * Pensacola Division
ATTN: Civil Process Clerk

21 East Garden Street

Suite 400

Pensacola, FL 32502

The Commissioner of Internal Revenue
Attn: Civil Process Clerk

1111 Constitution Ave., NW
Washington, DC 20224

Respectfully submitted,

f f *

RSG

LA je
Ward Dean
Plaintiff, Pro Se
6708 Plantation Rd, Ste C-1
Pensacola, FL 32504
850-293-0278

 
